Fourth Court of Appeals
                                   San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00076-CR

                                       Phillip JACKSON,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 421st District Court, Caldwell County, Texas
                                  Trial Court No. 2012-108
                   The Honorable Todd Alexander Blomerth, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is MODIFIED as follows:

       It is ORDERED that the trial court’s judgment reflect a conviction for a third degree
       felony.

As modified, the judgment of the trial court is AFFIRMED.

       SIGNED October 23, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice